DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/30/21 has been entered.
Response to Arguments
Applicant’s arguments, see applicant’s correspondence, filed 4/30/2021, with respect to the rejection(s) of claim(s) 1 and 29 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Saleh.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 2, 9, 11, 12, 18, 19, 25, 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakawa et al. (US 2017/0124760 A1) in view of Jones et al. (US 2008/0036875 A1) and in further view of Saleh et al. (US 2018/0182066 A1).
Regarding claim 1, Murakawa discloses:
An apparatus (Fig. 4 and Par. 50 of Murakawa: computer system 400 implements graphics processing) comprising:
Logic, at least a portion of which is in hardware, to cause a first tessellation operation in a fovea region in accordance with a first tessellation factor (Par. 29 of Murakawa: determining foveation data 204 for one or more foveal regions of screen space and determining vertex density information 207 used to tessellate the polygons; Par. 30: tessellation parameters vary with respect to location in screen space, including TessFactor which controls the degree of fineness of the mesh generated), and a second tessellation operation in one or more regions surrounding the fovea region in accordance with a second tessellation factor (Fig. 1B and Par. 25 of Murakawa: rendering using foveated tessellation; Par. 30: tessellating polygons, where tessellation parameters vary with respect to location in screen space, including TessFactor which controls the degree of fineness of the mesh generated; Paras. 37-38: screen space subsections have different densities of tessellated vertices, where density of vertices in foveal region is maximum density and regions outside the foveal region is minimum density), 
Wherein the first tessellation factor is to cause a finer tessellation than the second tessellation (Par. 30 of Murakawa: tessellating polygons, where tessellation parameters vary with respect to location in screen space, including TessFactor which controls the degree of fineness of the mesh generated; Par. 37: determine foveal region by screen location, where screen space is divided into subsections of equal size in pixels, and foveation data 205 specifying which screen space subsections are part of the foveal region of interest 280 and which are not, where density of vertices is highest in subsection(s) of screen containing portion of interest 280 and progressively lower in subsections further away from foveal portion; Par. 38: a maximum density for the foveal region and a minimum density for regions outside the foveal region may be determined – also shown in Fig. 1B), 
wherein a graphics processor comprises the logic (Par. 51 of Murakawa: system 400 includes GPU configured to run programs; Paras. 54-56: processors, having one or more processor cores perform graphics processing)
wherein the fovea region refers to a region to be viewed by a user (Par. 26 of Murakawa: the density of the projected vertices may be determined for selected portions of the screen space referred to as foveal region, such that a higher density of vertices is present in the foveal region, while the density of the projected vertices is lower in remaining regions of the screen space; Par. 31: “The foveal region data 205 may include information identifying a location of a centroid of the foveal region in the screen space, a size of the foveal region relative to the screen space, and shape of the foveal region. A foveal region may be determined at 206 by an application to be of interest to a viewer because (a) it is a region the viewer is likely look at, (b) it is a region the viewer is actually looking at, or (c) it is a region it is desired to attract the user to look at”)
Wherein the fovea region is to be determined based at least in part on input from one or more sensors, wherein the one or more sensors are to detect user eye tracking or user head movement based at least in part on sensor data (Par. 9 of Murakawa: HMD having sensors to sense orientation of device and change the scene shown by the display optics as user moves head; Par. 31: determine foveal region as region user/viewer is likely to look at, is actually looking at, or attracted to look at; Par. 33: track viewers gaze to determine which portion of display user is looking at using some combination of user’s head pose and orientation of pupils of user’s eyes; Par. 47: head and pupil tracking using camera or inertial sensor; Par. 60: detect user gaze to determine foveal portion)
	Wherein at least three tessellation factors are to be used ranging from the finer tessellation in the fovea region to a medium tessellation in a medium region immediately surrounding the fovea region, and to a coarse tessellation in a region immediately surrounding the medium region (Par. 26 of Murakawa: density of projected vertices determined for selected portions of the screen space referred to foveal region, such that a higher density of vertices is present in the foveal region – i.e. “finer tessellation”- while the density of the projected vertices is lower in the remaining regions, accomplished by reducing the density of vertices for portions of the screen that are determined to be outside the foveal region, i.e. coarser tessellation; Par. 30: TessFactor is a tessellation parameter that controls the degree of fineness of the mesh; Note Par. 35: foveal region may be a circular shape; Figs. 3A and 3B and Paras. 37: foveal region of screen – shown in Fig. 3A – where screen space divided into subsections of equal size in pixels, with one or more central subsections maintaining or increasing density of tessellated vertices, whereas subsections further from the center have progressively lower densities of tessellated vertices – see e.g. Fig. 3A showing region “4” surrounded by “region” comprised of “3” and surrounded by region marked “2”, with a tessellation factor for a given patch and adjusted based on importance – in other words, are with tessellation factor “4” is fine, area with “3” is medium, and area with “2” is coarse; Also Figs. 3D and 3E and Paras 43-46 disclose at least 3 tessellations, within “falloff” in vertex density between the foveal portions and remaining portions of the screen space, based on distance from a foveal screen space region – which Par. 35 discusses as circular)
Murakawa does not explicitly teach the sensor data from at least an infrared sensor.
Jones discloses: 
Wherein the fovea region is to be determined based at least in part on input from one or more sensors, wherein the one or more sensors are to detect user eye tracking or user head movement based at least in part on sensor data from at least an infrared sensor (Par. 91 of Jones: detecting the viewer’s focus point including eye-tracking sensor 306 including light emitter 408, optical sensor 410 and image processor 412, where “optical sensor 410 may use contrast to locate the center of the pupil and use infrared and near-infrared light to create a corneal reflection” and “software may take the corneal reflection data and compute the rotation of the eye, used for adjusting FOV data;  Par. 95: determining high resolution area of display following viewer’s focal point, based on FOV data – see Figs. 21A and 21B)
Both Murakawa and Jones are directed to systems and methods for adjusting image detail based on user focus.  In addition, it would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the image rendering based on foveal regions using tiled regions as provided by Murakawa, with the technique for using sensors for determining user focal regions as provided by Jones, using known electronic interfacing and programming techniques.  The modification merely substitutes one type of focus detection technique for another, yielding predictable results of utilizing an infrared camera tracking eye movement to determine a focus region of a user.  Furthermore, the 
Murakawa modified by Jones does not explicitly disclose the processor architecture where the graphics processor is to communicate with a processor via a system memory or a high speed link.
Saleh discloses: 
the graphics processor is to communicate with a processor via a system memory or a high speed link (Fig. 1 and Par. 23 of Saleh: CPU 6 and GPU 12 may communicate with each other using bus 20, which may be any variety of bus, such as PCI Express bus)
Murakawa, Jones, and Saleh are directed to systems and methods for controlling detail of a display based on a user’s field of view. It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the image rendering based on foveal regions using tiled regions as provided by Murakawa, using sensors for determining user focal regions as provided by Jones, by incorporating the use of high speed communication between processors as provided by Saleh, using known electronic interfacing and programming techniques.  The modification results in an improved graphics processing system by allowing for faster communication between critical computation components for faster processing.
Regarding claim 11, the apparatus of claim 1 performs the same method of claim 11.  As such, claim 11 is rejected based on the same rationale as claim 1 set forth above.  
Regarding claim 18, Murakawa discloses:
One or more non-transitory computer-readable medium comprising one or more instructions that when executed on at least one processor configure the at least one processor to perform one or more operations (Fig. 4 and Par. 50 of Murakawa: computer system 400 implements graphics processing; Par. 51: system 400 includes GPU configured to run programs; Par. 53: mass storage device to store programs and data; Paras. 54-56: processors perform graphics processing tasks, including executing code) 
	Further regarding claim 18, the instructions cause the processor to perform the same operations as the method of claim 11.  As such, claim 18 is further rejected based on the same rationale as claim 11 set forth above.
Regarding claim 2, Murakawa further discloses:
Wherein tessellation operations in the one or more regions are to increasingly be coarser for regions farther away from the fovea region (Paras. 37-38 of Murakawa: screen space subsections have different densities of tessellated vertices based on foveal region of interest; Fig. 3D and Par. 44 of Murakawa: linear function transition between max and min density with respect to distance from foveal screen space)
Regarding claim 12, the limitations included from claim 11 are rejected based on the same rationale as claim 11 set forth above and incorporated herein.  Further regarding claim 12, the apparatus of claim 2 performs the additional method steps of claim 12.  As such, claim 12 is further rejected based on the same rationale as claim 2 set forth above.
Regarding claim 19, Murakawa further discloses:
One or more computer-readable medium comprising one or more instructions that when executed on at least one processor configure the at least one processor to perform one or more operations (Fig. 4 and Par. 50 of Murakawa: computer system 400 implements graphics processing; Par. 51: system 400 includes GPU configured to run programs; Par. 53: mass storage device to store programs and data; Paras. 54-56: processors perform graphics processing tasks, including executing code)
Further regarding claim 19, the instructions cause the processor to perform the same operations as the method of claim 12.  As such, claim 19 is further rejected based on the same rationale as claim 12 set forth above.
Regarding claim 9, Murakawa further discloses:
Wherein the graphics processor comprises one or more graphics processing cores (Par. 51 of Murakawa: system 400 includes GPU configured to run programs; Paras. 54-56: processors, having one or more processor cores perform graphics processing tasks by executing code)
Regarding claim 25, Murakawa further discloses:
Wherein the fovea region has an elliptical shape (Par. 35 of Murakawa: “In addition to locating a centroid, determining the foveal region data at 206 may also involve determining the size and shape of the foveal region relative to the screen space. The shape of the foveal region, e.g., circular, elliptical, arbitrary may be determined in advance”)
Regarding claim 27, Murakawa further discloses: 
Wherein the one or more sensors are to detect the user eye tracking or the user head movement based at least in part on sensor data from at least the sensor and a motion detector (Par. 9 of Murakawa: HMD having sensors to sense orientation of device and change the scene shown by the display optics as user moves head; Par. 31: determine foveal region as region user/viewer is likely to look at, is actually looking at, or attracted to look at; Par. 33: track viewers gaze to determine which portion of display user is looking at using some combination of user’s head pose and orientation of pupils of user’s eyes; Par. 47: head and pupil tracking using camera and head tracking using inertial sensor – i.e. motion detection; Par. 60: detect user gaze to determine foveal portion)
	Jones further discloses: 
Wherein the one or more sensors are to detect the user eye tracking or the user head movement based at least in part on sensor data from at least the infrared sensor and a motion detector (Par. 91 of Jones: detecting the viewer’s focus point including eye-tracking sensor 306 including light emitter 408, optical sensor 410 and image processor 412, where “optical sensor 410 may use contrast to locate the center of the pupil and use infrared and near-infrared light to create a corneal reflection” and “software may take the corneal reflection data and compute the rotation of the eye, used for adjusting FOV data, and includes recording movement of user’s eyes – i.e. “motion detector”; Par. 101: track viewer’s eye movements)
Both Murakawa and Jones are directed to systems and methods for adjusting image detail based on user focus.  In addition, it would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the image rendering based on foveal regions using tiled regions as provided by Murakawa with the technique for using sensors for determining user focal regions as provided by Jones, using known electronic interfacing and programming techniques.  The modification merely substitutes one type of focus detection technique for another, yielding predictable results of utilizing an infrared camera tracking eye movement to determine a focus region of a user.  Furthermore, the modification results in improved eye tracking by utilizing more accurate tracking information of a user’s features without requiring more invasive sensor devices.
Regarding claim 29, Murakawa modified by Jones, and Saleh further discloses: 
Wherein the graphics processor and the processor each comprise an interface to communicate data via the high speed link (Fig. 1 and Par. 23 of Saleh: CPU 6 and GPU 12 may communicate with each other using bus 20, which may be any variety of bus, such as PCI Express bus – examiner notes that the connection inherently requires a point where the bus meets and interacts with each processor or a shared boundary for exchanging information, i.e. “an interface”)
(Note alternative rejection set forth below)
Murakawa, Jones, and Saleh are directed to systems and methods for controlling detail of a display based on a user’s field of view. It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the image rendering based on foveal regions using tiled regions as provided by Murakawa, using sensors for determining user focal regions as provided by Jones, by incorporating the use of high speed communication between processors as provided by Saleh, using known electronic interfacing and programming techniques.  The modification results in an improved graphics processing system by allowing for faster communication between critical computation components for faster processing.

Claims 5, 15, and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murakawa et al. (US 2017/0124760 A1) in view of Jones et al. (US 2008/0036875 A1) and Saleh et al. (US 2018/0182066 A1) and in further view of Bar-Zeev et al. (US 2012/0154277 A1)
Regarding claim 5, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein. Further regarding claim 5, Murakawa further discloses: 
Comprising logic to predict the fovea region (Par. 31 of Murakawa: determine foveal region as region user/viewer is likely to look at, is actually looking at, or attracted to look at; Par. 60: using sensors to determine orientation of user’s eyes relative to head to deermine gaze)
	Murakawa does not explicitly disclose the predicting based on user eye and/or head position and/or user eye and/or head velocity.
	Bar-Zeev discloses:
Comprising logic to predict the fovea region based on user eye and/or head position and/or user eye and/or head velocity (Par. 32 of Bar-Zeev: predictive algorithm used to determine potential next positions of user’s eyes; Par. 44: field of view for user is function of user’s head position and orientation and user’s eye position; Par. 77: display having a resolution defined by an array of individually activated pixel elements, a combination of which is used to generate the portion of the optimized image suitable for coupling to the fovea of a user Fig. 15 and Par. 145: process for determining next position of user’s eye and head position and orientation based on tracking position of the eye and known eye data and head position and orientation data. and using the predicted locations to determine which portion of image to render at next position)
Murakawa, Jones, Saleh and Bar-Zeev are directed to systems and methods for controlling detail of a display based on a user’s field of view.  In addition, it would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a Murakawa, using the sensors for determining user focal regions as provided by Jones, and the communication technique provided by Saleh, with the technique for tracking and predicting regions of interest to a user utilizing head and eye tracking as provided by Bar-Zeev, using known electronic interfacing and programming techniques.  The modification merely substitutes one type of prediction technique for determining a region a user is likely to look at with another, yielding predictable results of determining a future position for rendering regions of an image based on predicted user interaction.  Furthermore, the modification is an improved rendering system for better utilizing limited computational resources to areas of interest while also allowing for faster response time to user movement and interaction.
Regarding claim 15, the limitations included from claim 11 are rejected based on the same rationale as claim 11 set forth above and incorporated herein.  Further regarding claim 15, apparatus of claim 5 performs the additional method steps recited in claim 15.  As such, claim 15 is further rejected based on the same rationale as claim 5 set forth above.
Regarding claim 22, Murakawa further discloses:
One or more computer-readable medium comprising one or more instructions that when executed on at least one processor configure the at least one processor to perform one or more operations (Fig. 4 and Par. 50 of Murakawa: computer system 400 implements graphics processing; Par. 51: system 400 includes GPU configured to run programs; Par. 53: mass storage device to store programs and data; Paras. 54-56: processors perform graphics processing tasks, including executing code)
.

Claims 6, 7, 16, 17, 23 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murakawa et al. (US 2017/0124760 A1) in view of Jones et al. (US 2008/0036875 A1) and Saleh et al. (US 2018/0182066 A1) in further view of Rozzi (US 2005/0259280 A1).
Regarding claim 6, the limitations included from claim 1 are rejected based on the same rational as claim 1 set forth above and incorporated herein.  Further regarding claim 6, Murakawa further discloses:
Further comprising memory to store [data] for each pixel of an display device to indicate whether that pixel is inside the fovea region (Paras. 29-30 of Murakawa: determining foveation data 205 for one or more foveal regions of screen space, used to define tessellation parameters that vary with respect to location in screen space;  Fig. 3A and Par. 37 of Murakawa: screen space is divided into subsections of equal size in pixels, and foveation data 205 specifying which screen space subsections are part of the foveal region of interest 280 and which are not)
	Murakawa does not explicitly disclose comprising a bit for each pixel.
	Rozzi discloses:
a bit for each pixel of a display device to indicate whether that pixel is inside the region (Par. 59 of Rozzi: allocate 1 bit to indicate whether a given pixel is inside or outside a region and 4 bits for the distance from the border)
Murakawa, using the sensors for determining user focal regions as provided by Jones, and the communication technique provided by Saleh, with the distance and region information mapping for discrete pixels as provided by Rozzi, using known electronic interfacing and programming techniques.  The modification improves the image processing based on image regions by utilizing discrete data for better accommodating the discrete nature of displays (see par. 59 of Rozzi discussing pixels as discrete) and better utilizing limited resources by only storing necessary pixel data at discrete intervals instead of all data in-between as well.  
Regarding claim 16, the limitations included from claim 11 are rejected based on the same rationale as claim 11 set forth above and incorporated herein.  Further regarding claim 16, apparatus of claim 6 performs the additional method steps recited in claim 16.  As such, claim 16 is further rejected based on the same rationale as claim 6 set forth above.
Regarding claim 23, Murakawa further discloses:
One or more computer-readable medium comprising one or more instructions that when executed on at least one processor configure the at least one processor to perform one or more operations (Fig. 4 and Par. 50 of Murakawa: computer system 400 implements graphics processing; Par. 51: system 400 includes GPU configured to run programs; Par. 53: mass storage device to store programs and data; Paras. 54-56: processors perform graphics processing tasks, including executing code)
Further regarding claim 23, the instructions cause the processor to perform the same operations as the method of claim 16.  As such, claim 23 is further rejected based on the same rationale as claim 16 set forth above.
Regarding claim 7, the limitations included from claim 1 are rejected based on the same rational as claim 1 set forth above and incorporated herein.  Further regarding claim 7, Murakawa further discloses:
Further comprising memory to store a plurality of bits for each pixel of a display device to indicate whether that pixel is inside the fovea region (Paras. 29-30 of Murakawa: determining foveation data 205 for one or more foveal regions of screen space, used to define tessellation parameters that vary with respect to location in screen space;  Fig. 3A and Par. 37 of Murakawa: screen space is divided into subsections of equal size in pixels, and foveation data 205 specifying which screen space subsections are part of the foveal region of interest 280 and which are not – examiner further notes the data is inherently a plurality of bits) and further utilizes a distance from a foveal screen space (Figs. 3C, 3D, 3E and Paras. 43-46 of Murakawa)
Murakawa does not explicitly disclose the plurality of bits for each pixel indicating a distance of that pixel from a center of the fovea region
Rozzi discloses:
a plurality of bits for each pixel of an display device to indicate whether that pixel is inside the fovea region and a distance of that pixel from a center of the fovea region (Par. 59 of Rozzi: allocate 1 bit to indicate whether a given pixel is inside or outside a region and 4 bits for the distance from the border)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the image rendering based on foveal regions as provided by Murakawa using the sensors for determining user focal regions as provided by Jones, and the communication technique provided by Saleh, with the distance and Rozzi, using known electronic interfacing and programming techniques.  The modification improves the image processing based on image regions by utilizing discrete data for better accommodating the discrete nature of displays (see par. 59 of Rozzi discussing pixels as discrete) and better utilizing limited resources by only storing necessary pixel data at discrete intervals instead of all data in-between as well.  
Regarding claim 17, the limitations included from claim 11 are rejected based on the same rationale as claim 11 set forth above and incorporated herein.  Further regarding claim 17, apparatus of claim 7 performs the additional method steps recited in claim 17.  As such, claim 17 is further rejected based on the same rationale as claim 7 set forth above.
Regarding claim 24, Murakawa further discloses:
One or more computer-readable medium comprising one or more instructions that when executed on at least one processor configure the at least one processor to perform one or more operations (Fig. 4 and Par. 50 of Murakawa: computer system 400 implements graphics processing; Par. 51: system 400 includes GPU configured to run programs; Par. 53: mass storage device to store programs and data; Paras. 54-56: processors perform graphics processing tasks, including executing code)
Further regarding claim 24, the instructions cause the processor to perform the same operations as the method of claim 17.  As such, claim 24 is further rejected based on the same rationale as claim 17 set forth above.

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murakawa et al. (US 2017/0124760 A1) in view of Jones et al. (US 2008/0036875 A1) and Saleh et al. (US 2018/0182066 A1) in further view of Bouvier et al. (D. Bouvier, B. Cohen, W. Fry, S. Godey and M. Mantor, "Kabini: An AMD Accelerated Processing Unit System on A Chip," in IEEE Micro, vol. 34, no. 2, pp. 22-33, Mar.-Apr. 2014, doi: 10.1109/MM.2014.3.)
Regarding claim 10, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above.  Further regarding claim 10, Murakawa discloses integrating all components on a single chip substrate (see Paras. 64-65 of Murakawa: As used herein and as is generally understood by those skilled in the art, a system on a chip or system on chip (SoC or SOC) is an integrated circuit (IC) that integrates all components of a computer or other electronic system into a single chip), but does not clearly spell out the components as claimed. 
Bouvier discloses: 
Wherein the processor, the graphics processor, the logic, and memory are on a single integrated circuit die (Page 22, 1st full paragraph of Bouvier: “AMD’s Kabini Accelerated Processing Unit (APU) integrates a quad-core x86 CPU and a fully featured GPU”, and is the first generation to incorporate a complete system-on-a-chip;  Page 22, left col., last paragraph discusses opening GPU to programmers for general-purpose computing, which inherently requires logic for performance; Page 22, right column, 1wst full paragraph also discusses providing support for latest graphics APIs and GPU handling workloads and programming languages; Fig. 7 on Page 30 shows Jaguar core, graphics core and L2 cache on single die; Page 30, left col., “Putting it all together” section to top of right col. discusses floorplanning of Kabini – figure 7 – with CPU and GPU positioned within die to accommodate internal bus connectivity)
Murakawa, using sensors for determining user focal regions as provided by Jones, and the communication technique provided by Saleh, by incorporating the use of an integrated computing architecture as provided by Bouvier, using known electronic interfacing and programming techniques.  The modification results in an improved graphics processing system by allowing for improved balance between performance and cost and providing more efficient use of limited space in smaller form factors while allowing more efficient heterogeneous computing (see page 22, bullet points in left column of Bouvier).

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murakawa et al. (US 2017/0124760 A1) in view of Jones et al. (US 2008/0036875 A1) and Saleh et al. (US 2018/0182066 A1) and in further view of Schowengerdt et al. (US 2014/0267420 A1).
Regarding claim 26, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 26, Murakawa further discloses: 
Wherein a first object is to be assigned a lower tessellation factor than a moving object (Par. 32 of Murakawa: “As a non-limiting example of dynamic definition, in a video game a user's avatar, fellow gamer's avatars, enemy artificial intelligence (AI) characters, certain objects of interest (e.g., the ball in a sports game) may be of interest to a the user. Such objects of interest may move relative to the screen space and therefore the foveal region may be defined to move with the object of interest”; Note Par. 26 of Murakawa: the density of the projected vertices may be determined for selected portions of the screen space referred to as foveal region, such that a higher density of vertices is present in the foveal region, while the density of the projected vertices is lower in remaining regions of the screen space)
Murakawa does not explicitly disclose the processing based on a slow moving object relative to a fast moving object.
Schowengerdt discloses: 
Wherein a slow object is to be assigned a lower detail than a fast moving object (Par. 137 of Schowengerdt: predict head movement based on characteristics of virtual objects presented to the user, such as virtual object who’s movement due to speed will likely attract the end user’s attention, resulting in bringing the particular virtual object into or proximate a center of the user’s field of view, where fast moving objects may be more likely to attract attention than other virtual objects; Par. 138: “Additionally, or alternatively the augmented reality system may rely on other characteristics of the virtual objects in assessing which are most likely to attract attention, for example to select or prioritize among multiple newly introduced virtual objects. For example, highly attractive (e.g., flashing, shimmering), large, fast moving, or bright virtual objects may be more likely to attract attention than other virtual objects”; Fig. 17 and Paras. 213-215: determine a respective resolution for at least two portions of respective frame, where images having a variable resolution within the image are presented to a user; Par. 218: The higher resolution or pixel density may be employed at or proximate locations of end user interest or attraction, while lower resolution or pixel density may be used away from such locations; Also Par. 220: assess a relative attractiveness of the virtual objects based on speed; Par. 226: the augmented reality system (e.g., a controller subsystem and/or processor thereof) increases a resolution in a portion of the at least one subsequent image that is at least proximate the assessed point of attention relative to other portions of the at least one subsequent image)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the image rendering based on foveal regions as provided by Murakawa, using the sensors for determining user focal regions as provided by Jones and the communication technique provided by Saleh, with the technique for tracking and predicting regions of interest to a user for providing detail based on object speed as provided by Schowengerdt, using known electronic interfacing and programming techniques.  The modification merely substitutes one type of prediction technique for determining a region a user is likely to look at with another, yielding predictable results of determining a future position for rendering regions of an image based on likelihood of attracting user attention.  Furthermore, the modification is an improved rendering system for better utilizing limited computational resources to areas of interest while also allowing for faster response time to user movement and interaction by accounting for additional predictive behavior of a user.

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murakawa et al. (US 2017/0124760 A1) in view of Jones et al. (US 2008/0036875 A1) and Saleh et al. (US 2018/0182066 A1) and in further view of Kim et al. (US 2009/0184957 A1).
Regarding claim 28, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 28, Murakawa further discloses: 
Wherein the first tessellation operation and the second tessellation operation are to tile a plane, encompassing the fovea region and the one or more regions surrounding the fovea region (Fig. 3A and Par. 37 of Murakawa: One or more central subsections of an example screen space are desired to maintain or increase the density of tessellated vertices, whereas subsections further from the center have progressively lower densities of tessellated vertices, and the foveation data 205 may specify which screen space subsections are part of the foveal region of interest 280 and which are not;  Also Par. 84: operations may take place that account for the fact that different subsections of the screen have different pixel resolutions, where once the screen location for the vertices of a primitive are known, a coarse rasterization 443 can be done to find all the predefined screen subsections (sometimes referred to herein as coarse rasterization tiles or supertiles) that the primitive overlaps; Par. 85: GPU configured to implement coarse division of primitives between subsections;
Examiner further notes Par. 23 discusses rendering 3D geometry using planar projection to view plane – i.e. mesh projected onto plane – where Figs. 3A and 3B show plane of screen space, and Par. 28 discusses projecting object vertices onto a screen space in conventional manner for 3D graphics process, and polygons are generated from projected vertices – i.e. tiling of plane with polygons; Also Par. 35 discussing foveal region data for foveal region relative to screen space)
Murakawa does not explicitly disclose using a plurality of geometric shapes
Kim discloses:
Using a plurality of geometric shapes, wherein the plurality of geometric shapes comprise at least one geometric shape with five edges (Par. 35 of Kim: cell includes faces, vertexes and edges, and may be in the form of a triangle, tetragon, pentagon, etc.; Fig. 6 and Par. 58: wire mesh 610 formed from 3D mesh model, including a plurality of wire cells 300 of different shapes)
Both Murakawa and Kim are directed to systems and methods for generating mesh representations of 3D graphic data for display.  In addition, it would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the image rendering based on foveal regions using tiled regions as provided by Murakawa using the sensors for determining user focal regions as provided by Jones and the communication technique provided by Saleh, with the technique for dividing image data into different shaped regions as provided by Kim, using known electronic interfacing and programming techniques.  The modification merely substitutes one type of subdivision of 3D mesh image data with another, yielding predictable results of tessellating image data for generating 3D data on a display.  Furthermore, the modification results in an improved graphic rendering system using tessellation by allowing for compressed data in the form of cells having fewer data points for more efficient data management and less consumption of computational resources.

Claim 29 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Murakawa et al. (US 2017/0124760 A1) in view of Jones et al. (US 2008/0036875 A1) and Saleh et al. (US 2018/0182066 A1) and in further view of Bakalash et al. (US 2008/0074431 A1).
Regarding claim 29, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above.  Further regarding claim 9, Bakalash discloses: 
Wherein the graphics processor and the processor each comprise an interface to communicate data via the high speed link (Fig. 7A3 ad Par. 157 of Bakalash: CPU connected to GPU using FSB interface, and GPU using PCIexpress interface; Fig. 7B4 also shows CPU having communication interface with GPU using PCIexpress interface)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the image rendering based on foveal regions using tiled regions as provided by Murakawa, using sensors for determining user focal regions as provided by Jones, incorporating the use of high speed communication between processors as provided by Saleh, using the communication interfaces for CPU and GPU as provided by Bakalash, using known electronic interfacing and programming techniques.  The modification merely combines a known technique of CPU and GPU communication with a known technique of utilizing corresponding interfaces for communication between components, yielding predictable results of utilizing interfaces for communication across a data link between two processors.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616